Response to Amendment
Applicant's submission dated 3/15/22 has been entered. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on 3/16/22 and 3/21/22.
The application has been amended as follows: 
CLAIM 1 (AMEND).  A visor for use in a vehicle, said visor comprising:
a pivot rod;
a first shell and a second shell being engageable to form a visor body;
a vanity pocket formed within said first shell, said first shell having a plurality of locking slots through a surface of said vanity pocket, said plurality of locking slots are arranged exclusively at a top portion of said vanity pocket, said vanity pocket having a positioning member arranged between said first channel and said second channel;
a mirror arranged within said vanity pocket;
a door mounting panel secured to and in contact with said first shell at a top portion of said vanity pocket, said door mounting panel having a door connector member arranged from a bottom surface thereof;
a door pivotally connected to said door connector member;
a circuit board arranged within a first channel of said vanity pocket, said first channel extends a predetermined distance from a bottom of said vanity pocket;

a light emitting diode secured to a surface of said circuit board.
CLAIM 4 (AMEND). The visor of claim 1 wherein said door mounting panel having a plurality of locking snaps extending from said bottom surface thereof
Allowable Subject Matter
Claims 1-4 and 6-13 are allowed.
An examiner’s statement of reasons for allowance was presented in the office action of 12/16/21 and is recreated below:
Claim 1 requires, inter alia, a visor for use in a vehicle, said visor comprising a vanity pocket formed within a first shell, said first shell having a plurality of locking slots through a surface of said vanity pocket, said plurality of locking slots are arranged exclusively at a top portion of said vanity pocket; a circuit board arranged within a first channel of said vanity pocket; a light guide arranged adjacent to said circuit board and arranged in a second channel of said vanity pocket, said light guide positioned underneath an end of a mirror within the vanity pocket, and a light emitting diode secured to a surface of said circuit board.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for in the claimed combination, nor would it be obvious to modify those references to include such limitation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875